Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. US 2018/0249158.
Huang discloses:
1. An image filtering apparatus for performing operation on an input image, the image filtering apparatus comprising: one or multiple filtering processing units each being configured to include a neural network for applying a filter to the input image (Figs. 2A/B: positions A-D are where a DNN (deep neural network) could be positioned; 0029); and an ALF unit configured to receive input of an image to which a filter is applied by a first filtering processing unit out of the one or multiple filtering processing units, wherein the ALF unit further receives input of at least any one of the input image and an image to which a filter is applied by a second filtering processing unit different from the first filtering processing unit out of the one or multiple filtering processing units (Figs. 2A/B: DF 130, SAO 132, ALF 210, positions A-D are where a DNN (deep neural network) could be positioned; 0029).

12. An image decoding apparatus for decoding an image, comprising: the image filtering apparatus according to claim 1 as a filter to be applied to a decoded image (Figs. 2A/B).

13. An image encoding apparatus for encoding an image, comprising: the image filtering apparatus according to claim 1 as a filter to be applied to an input image (Figs. 2A/B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Khsib US 10448009.
Huang discloses:
2. The image filtering apparatus according to claim 1, 
Huang does not explicitly disclose the following, However Khsib teaches wherein the one or multiple filtering processing units further receive input of a quantization parameter related to the input image (4:2-4 - Selecting SAO filter parameters in response to the quantization parameter of the frame can provide increased video quality).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to increase video quality (Khsib 4:2-4)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Liu et al. US 2018/0211157.
Huang discloses:
3. The image filtering apparatus according to claim 1, wherein the neural network includes multiple layers in each of which the filter is applied, and the ALF unit receives input of an image to which a filter is applied in all of the multiple layers (Figs. 2A/B: DF 130, SAO 132, ALF 210, positions A-D are where a DNN (deep neural network) could be positioned; Fig. 2A: SAO 132 receives from input picture and DF 130 then SAO 132 outputs to ALF 210; 0032: there are lots of parameters or variables in DNN, such as the number of layers or depth, filter coefficients, filter footprints, non-linear operations, and so on).
Huang does not explicitly disclose the following, However Liu teaches one or multiple images to which a filter is applied in one or multiple layers out of the multiple layers (0039: As a core layer of the CNN, the convolutional layer may be configured to apply several filters to the input data (image), so as to extract various feature; Figs. 4-9)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to extract various features (Liu 0039)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483